                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION
                                                                           FILED
                                                                              OCT 2 41018
 TINA MCCOLL,                                    CV 17-40-H-SEH-TJC Clefk, US District Court
                                                                            District Of Montana
                                                                                   Billings
                     Plaintiff,                  ORDER

 vs.

 AMERICAN NATUROPATHIC
 COUNCIL and ALLIED
 PROFESSIONALS INSURANCE
 COMPANY,

                     Defendants.

       On October 16, 2018, Allied submitted a copy of the Corporate Services

Agreement between Allied Professionals Insurance Company ("APIC") and Allied

Professionals Insurance Services ("APIS") to the Court for an in camera

inspection. IT IS HEREBY ORDERED that the Agreement shall be stored sealed

in the Clerk's office, and shall be accessible only to the Court.

       SO ORDERED.

       DATED this 24th day of October, 2018.




                                        United States Magistrate Judge




                                           1
